DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the use of “when” in claim  1, the examiner would like to point out that the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Claim 1 recites limitations which are contingent on conditions which are not required to occur (e.g., the pressure in the combustion chamber may never reach a first pre-selected pressure value or a second pre-selected pressure value).  Therefore, the broadest reasonable interpretation of claim 1 only requires the providing, monitoring, and delivering steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, “at least partly tangentially” is indefinite.  It is unclear how a direction can be “partly” tangential.
Regarding claim 1, lines 4-5, it is unclear how an outlet can be directed at least partly tangentially of an axis of rotation.  “Tangent” is defined as “a line/plane touching, but not intersecting, a curve or curved surface.  An axis of rotation is neither a curve, nor a curved surface so it is unclear what is required by the claim and how a direction can be tangential (or partly tangential, see paragraph 3 above) to an axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 1,287,049) in view of Hamamoto et al. (JP 57-119130 A using English abstract and machine translation; hereinafter Hamamoto).
Regarding claims 1-4, Kramer discloses a method of controlling a rotary engine, comprising the steps of: providing a shroud [1] surrounding a rotor (see [7, 8]), the rotor (see [7, 8]) carrying at least one combustion chamber [7] spaced from an axis of rotation (see [10] in Figure 2) of the rotor (see [7, 8]), the combustion chamber [7] having 5an exhaust outlet [8] directed from the combustion chamber [7] at least partly tangentially (page 1, line 56; “obtuse angle”) of the axis of rotation (see [10] in Figure 2); delivering pressurized fuel (from carburetor [11]) into the combustion chamber [7] (page 1 line 42 - page 2 line 25 and Figures 1-3).  Kramer does not disclose monitoring pressure within the combustion chamber.  Hamamoto, however, teaches a similar method of controlling a rotary engine having a combustion chamber [4], comprising: monitoring pressure (via pressure sensor [11]) within the combustion chamber [4] (Abstract, pages 2-4, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to monitor pressure within Kramer’s combustion chamber because Hamamoto teaches that this method accurately and instantly controls an operation state of an engine and further improves engine operation performance, a fuel consumption performance, and an emission performance (Abstract and page 4).  As outlined in paragraph 2 above, the contingent “when” steps (and subsequently the recitations in claims 2-4) are never required to be performed.

Examiner Note
Regarding claim 1, lines 8 and 11, it is suggested to change “when” to in response to and “reaches” to reaching to remove the contingent language and require the subsequent steps to occur.  These steps are neither disclosed nor rendered obvious by the prior art.  However, the 35 U.S.C. 112(b) rejections must be remedied before patentability can be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Schlote (US 5,408,824), Abell (US 5,282,356), Haskins (US 6,907,723 B1), and Gallagher (US 4,229,938) which all disclose a state of the art for rotary engines comprising rotors carrying at least one combustion chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746